[Cite as State v. Lamson, 2022-Ohio-505.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY


STATE OF OHIO,
                                                          CASE NO. 8-21-21
       PLAINTIFF-APPELLEE,

       v.

JOHN C. LAMSON,                                           OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,
                                                          CASE NO. 8-21-22
       PLAINTIFF-APPELLEE,

       v.

JOHN C. LAMSON,                                           OPINION

       DEFENDANT-APPELLANT.


                 Appeals from Logan County Common Pleas Court
                Trial Court Nos. CR 20 03 0073 AND CR 20 10 0246

                                     Judgments Affirmed

                          Date of Decision: February 22, 2022



APPEARANCES:

        Samantha L. Berkhofer for Appellant

        Stacia L. Rapp for Appellee
Case Nos. 8-21-21 and 8-21-22


WILLAMOWSKI, J.

         {¶1} Defendant-appellant John C. Lamson (“Lamson”) appeals the

judgments of the Logan County Court of Common Pleas, alleging that the trial court

erred in sentencing him. For the reasons set forth below, the judgments of the trial

court are affirmed.

                                   Facts and Procedural History

         {¶2} On June 9, 2020, Lamson was indicted on three counts of improperly

handling firearms in a motor vehicle in violation of R.C. 2923.16 and two counts of

possessing drug abuse instruments in violation of R.C. 2925.12(A). Doc. A-6.1

These charges became the basis of Case No. 20-03-0073. Doc. A-6. On October

13, 2020, Lamson was indicted on one count of improperly handling firearms in a

motor vehicle in violation of R.C. 2923.16 with a specification for forfeiture of a

weapon. Doc. B-2. These charges became the basis of Case No. 20-10-0246. Doc.

B-2.

         {¶3} At a change of plea hearing on June 4, 2021, Lamson pled guilty to one

count of improperly handling firearms in a motor vehicle, a felony of the fourth

degree, in Case No. 20-03-0073. Doc. A-88. The remaining charges in the June 9,

2020 indictment were dismissed. Doc. A-88. Lamson then pled guilty to one count

of improperly handling firearms in a motor vehicle, a felony of the fourth degree,


1
 This appeal has its basis in two criminal cases from the trial court. The docket number of the filings in Case
No. 20-03-0073 will be preceded by the letter “A.” The docket number of the filings in Case No. 20-10-0246
will be preceded by the letter “B.”

                                                     -2-
Case Nos. 8-21-21 and 8-21-22


and the specification for forfeiture of a weapon in Case No. 20-10-0246. Doc. B-

56.

      {¶4} After accepting Lamson’s pleas, the trial court began to “prepar[e] for

the sentencing hearing.” Plea Tr. 14-15. See Doc. A-88, B-56. The following

exchange then occurred:

      The Court: * * * We’re not going to have a sentencing hearing
      today. The Court notes that I do have a presentence investigation
      report [(“PSI”)] from * * * December of 2020. The Court would
      be comfortable with just relying on that PSI for the purposes of
      sentence and moving forward. Is that acceptable to the State?

      [State]: Yes, Your Honor.

      The Court: Is that acceptable to the defense * * *?

      [Defense]: It is, Your Honor. I was assuming that the court would
      want some form of update to that report, but I would be
      comfortable using that report.

      The Court: All right. We will move forward then with using that
      report. * * * [W]hat will happen is I will review that report, Mr.
      Lamson, and your counsel has a copy of it as does the State, and
      we will use that and we will consider that as part of the basis for
      deciding what the appropriate sentence is in this case.

      If we didn’t have one that is so recent, we would have you do a
      presentence investigation interview, another one, but I really
      don’t think it’s going to update much of anything. [The Defense]
      * * * has kept me up-to-date on what your situation is * * * I think
      everything since December, * * * basically you’ve been in the
      hospital quite a bit, I understand—

      [Lamson]: Yeah.




                                       -3-
Case Nos. 8-21-21 and 8-21-22


      The Court: —dealing with health issues that wouldn’t be in the
      PSI anyway, so I think we’re comfortable with having the
      information that we need. Do you have any questions about that?

      [Lamson]: I do not.

Plea Tr. 15-16. On July 9, 2021, the trial court held a sentencing hearing for both

of Lamson’s cases. Sentencing Tr. 3. On July 12, 2021, the trial court issued its

judgment entries of sentencing. Doc. A-91, B-59.

                               Assignment of Error

      {¶5} Lamson filed his notices of appeal on July 13, 2021. Doc. A-102, B-

71. On appeal, he raises the following assignment of error:

      The trial court erred in sentencing defendant/appellant John
      Lamson.

He argues that the trial court erred by failing to order a new PSI before sentencing

him and that he should, therefore, be resentenced.

                                  Legal Standard

      {¶6} Under R.C. 2951.03(A)(1), a trial court is required to consider a written

PSI before an offender is sentenced to a term of community control “[u]nless the

defendant and the prosecutor who is handling the case against the defendant agree

to waive the presentence investigation report * * *.” R.C. 2951.03(A)(1). See State

v. Amos, 140 Ohio St.3d 238, 2014-Ohio-3160, 17 N.E.3d 528, ¶ 15, citing R.C.

2951.03(A)(1) and Crim.R. 32.2.




                                        -4-
Case Nos. 8-21-21 and 8-21-22


       {¶7} However, as a general matter, “[t]he decision to order a presentence

investigation generally lies within the sound discretion of the trial court if the court

contemplates a prison term and not community control in sentencing upon a

criminal offense.” State v. McCauley, 5th Dist. Licking No. 19-CA-84, 2020-Ohio-

2813, ¶ 43, citing State v. Adams, 37 Ohio St.3d 295, 297, 525 N.E.2d 1361, 1363

(1988). See R.C. 2947.06(A)(1) (A trial court “may direct the department of

probation * * * to make any * * * presentence investigation reports that the court

requires concerning the defendant.”).

       An abuse of discretion is not merely an error of judgment. State
       v. Sullivan, 2017-Ohio-8937, 102 N.E.3d 86, ¶ 20 (3d Dist.).
       Rather, an abuse of discretion is present where the trial court’s
       decision was arbitrary, unreasonable, or capricious. State v.
       Howton, 3d Dist. Allen No. 1-16-35, 2017-Ohio-4349, ¶ 23.

State v. Cobb, 3d Dist. Allen No. 1-20-43, 2021-Ohio-3877, ¶ 53.

                                    Legal Analysis

       {¶8} On appeal, Lamson argues that he “suffered severe medical problems *

* *” in between the completion of the PSI on December 10, 2020 and his sentencing

hearing on July 9, 2021. Appellant’s Brief, 7. See Sentencing Tr. 3, 9. Lamson

argues that his medical situation was not documented in the PSI that was before the

trial court at his sentencing hearing and that this information “should [have] be[en]

considered in sentencing.” Appellant’s Brief, 7.

       {¶9} As an initial matter, the State notes, in its brief, that a community

control sanction was not imposed in this case. Appellee’s Brief, 4. See Doc. A-91,

                                          -5-
Case Nos. 8-21-21 and 8-21-22


B-59. Thus, in this case, R.C. 2951.03(A)(1) did not require the trial court to

consider a written PSI.     R.C. 2951.03(A)(1).     McCauley, supra, at ¶ 44-46.

Additionally, at the change of plea hearing, both the State and the Defense agreed

that an updated PSI was unnecessary. Plea Tr. 15-16. See State v. Howard, 9th

Dist. Lorain No. 15CA010857, 2016-Ohio-7077, ¶ 8 (holding defendant could not

“take issue with the trial court’s having sentenced him in the absence of a PSI”

because he “waived a PSI * * * and has not challenged his waiver on appeal * *

*.”).

        {¶10} Further, the trial court did expressly reference the December 10, 2020

PSI at the sentencing hearing. Sentencing Tr. 9. While Lamson’s medical history

after December 10, 2020 was not included in this PSI, the trial court allowed

Lamson and defense counsel time to set forth in open court the health issues Lamson

had experienced after the PSI considered at sentencing had been written. Id. at 5-8.

Thus, contrary to Lamson’s argument on appeal, the trial court did consider

Lamson’s medical issues before imposing a sentence in this case.

        {¶11} We also note that Lamson has not cited to any legal authority that

would suggest that the trial court erred in determining not to have the December 10,

2020 PSI updated after the parties agreed that such action was unnecessary. Further,

having reviewed the record, we find no indication that the trial court abused its

discretion in this matter. State v. Hooks, 6th Dist. Lucas No. L-19-1105, 2020-Ohio-

1652, ¶ 18. For these reasons, Lamson’s sole assignment of error is overruled.

                                         -6-
Case Nos. 8-21-21 and 8-21-22


                                   Conclusion

       {¶12} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgments of the Logan County Court of Common Pleas

are affirmed.

                                                             Judgments Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/hls




                                       -7-